Name: 2014/362/EU: Commission Implementing Decision of 13 June 2014 amending Decision 2009/109/EC on the organisation of a temporary experiment providing for certain derogations for the marketing of seed mixtures intended for use as fodder plants pursuant to Council Directive 66/401/EEC (notified under document C(2014) 3788) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  plant product;  research and intellectual property;  agricultural policy;  marketing;  agricultural activity
 Date Published: 2014-06-17

 17.6.2014 EN Official Journal of the European Union L 177/58 COMMISSION IMPLEMENTING DECISION of 13 June 2014 amending Decision 2009/109/EC on the organisation of a temporary experiment providing for certain derogations for the marketing of seed mixtures intended for use as fodder plants pursuant to Council Directive 66/401/EEC (notified under document C(2014) 3788) (Text with EEA relevance) (2014/362/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 13a thereof, Whereas: (1) Commission Decision 2009/109/EC (2) sets out the organisation, until 31 May 2014, of a temporary experiment allowing for the marketing of seed mixtures intended for use as fodder plants which also include certain species not listed in Council Directive 66/401/EEC, Council Directive 66/402/EEC (3), Council Directive 2002/55/EC (4) or Council Directive 2002/57/EC (5), with the aim to verify whether such species fulfil the requirements to be included in Article 2(1)(A) of Directive 66/401/EEC. (2) Information regarding the production, certification conditions and marketing acceptance of seed mixtures for feed use is still insufficient and needs to be completed and consolidated. It is therefore necessary to extend the duration of the temporary experiment. (3) Since the beginning of the temporary experiment and as a result of research and development projects, several other species are now being studied and considered of interest in future mixtures. The species Lathyrus cicera, Medicago doliata and Trifolium isthmocarpum should therefore be included in the scope of the experiment. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/109/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject matter A temporary experiment is organised at Union level to assess whether the following species: Biserrula pelecinus, Lathyrus cicera, Lotus glaber, Lotus uliginosus, Medicago doliata, Medicago italica, Medicago littoralis, Medicago murex, Medicago polymorpha, Medicago rugosa, Medicago scutelatta, Medicago truncatula, Ornithopus compressus, Ornithopus sativus, Plantago lanceolata, Trifolium fragiferum, Trifolium glanduliferum, Trifolium hirtum, Trifolium isthmocarpum, Trifolium michelianum, Trifolium squarrosum, Trifolium subterraneum, Trifolium vesiculosum and Vicia benghalensis (hereinafter the species referred to in Article 1), can be marketed as or in seed mixtures, for the purpose of deciding whether some or all of those species should be included in the list of fodder plants in Article 2(1)(A) of Directive 66/401/EEC.; (2) in Article 9 the words 31 May 2014 are replaced by 31 May 2016; (3) in Annex I the following entries shall be added to the table: 1 2 3 4 5 6 7 Lathyrus cicera 80 95 1,0 (c) (d) (e) 25 1 000 Medicago doliata 70 98 2,0 (c) (d) (e) 10 100 Trifolium isthmocarpum 70 (including hard seeds) 98 1,0 (c) (d) (e) 10 100 Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 June 2014. For the Commission Tonio BORG Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) Commission Decision 2009/109/EC of 9 February 2009 on the organisation of a temporary experiment providing for certain derogations for the marketing of seed mixtures intended for use as fodder plants pursuant to Council Directive 66/401/EEC to determine whether certain species not listed in Council Directives 66/401/EEC, 66/402/EEC, 2002/55/EC or 2002/57/EC fulfil the requirements for being included in Article 2(1)(A) of Directive 66/401/EEC (OJ L 40, 11.2.2009, p. 26). (3) Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (OJ 125, 11.7.1966, p. 2309/66). (4) Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (OJ L 193, 20.7.2002, p. 33). (5) Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (OJ L 193, 20.7.2002, p. 74).